Martin, J.
The defendant and appellant assigns as an error apparent on the face of the record, that although interest at five per cent only is claimedfin the petition, the judgment allows it at the rale of ten per cent per annum ; citing Code of Prac. arts. 156, 157. It is true that interest is claimed in the petition at the rate of five per cent per annum ; hut there is a prayer for general relief, and'a reference in the petition to the note annexed thereto, from which it appears that the defendant hound himself to pay interest at the rate of ten per cent. He cannot, in our opinion, complain that the judgment corrects the error which crept into the petition, by a recurrence to a note annexed thereto, which is in the handwriting of and subscribed by the defendant.

Judgment affirmed.